Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  May 5, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  151469(20)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                           David F. Viviano
                                                                                         Richard H. Bernstein,
            Plaintiff-Appellee,                                                                          Justices
                                                              SC: 151469
  v                                                           COA: 324126
                                                              Kent CC: 09-009629-FC
  BRANDON JASON FLAKES,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limit restriction is GRANTED. The
  54-page application submitted on April 22, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 5, 2015